ORME, Judge
(dissenting):
¶ 30 K.M.’s appeal raises a salient and troubling issue: Whether colloquies in juvenile courts under rule 25 of the Utah Rules of Juvenile Procedure require the use of “kid gloves,” as it were, to assure that minors, because of their tender years and lack of knowledge and experience, have been properly informed of their legal rights before being allowed to waive those rights and enter an admission to an alleged offense.1 In my view, KM.’s arguments on appeal and the State’s counter-arguments ultimately require this court to return to the colloquy that took place before K.M. admitted to the allegation of child abuse homicide, examine the colloquy’s adequacy, and decide whether it complies with rule 25. See Utah R. Juv. P. 25. Ultimately then, the outcome of this case turns on whether the exchange that took place between K.M., the juvenile court, and K.M.’s attorney adequately informed K.M. and established that she knowingly and voluntarily waived certain important rights and that she voluntarily admitted to the allegation of child abuse homicide. My colleagues insist that the exchange was adequate. I must disagree.
¶ 31 Rule 25 outlines what is required for the entry and acceptance of pleas—known as admissions—in the juvenile court. See Utah R. Juv. P. 25. The rule states, in relevant part, that
[t]he [juvenile] court may refuse to accept an admission or a plea of no contest and may not accept such plea until the court has found:
[[Image here]]
(c)(2) that the plea is voluntarily made;
(c)(3) that the minor ... ha[s] been advised of, and the minor has knowingly waived, the right against compulsory self-incrimination, the right to trial, the right to confront and cross-examine opposing witnesses, the right to testify and to have process for the attendance of witnesses;
(c)(4) that the minor ... ha[s] been advised of the consequences which may be imposed after acceptance of the plea of guilty or no contest; [and]
(c)(5)that there is a factual basis for the plea;
[[Image here]]
Utah R. Juv. P. 25(c). The substance of the safeguards contained in rule 25 reflects the well settled principle “that juvenile court procedures must conform to the fundamental requirements of due process and fair treatment.” In re L.G.W., 641 P.2d 127, 129 (Utah 1982). See also In re Lindh, 11 Utah 2d 385, 359 P.2d 1058, 1059 (1961). In other words, rule 25 merely codifies what juvenile courts are legally obligated to find, before accepting a minor’s admission of guilt, in order to protect important constitutional rights that have been extended to youthful offenders in juvenile court proceedings. See, e.g., In re Gault, 387 U.S. 1, 31-57, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967) (extending to juveniles the constitutional safeguards of notice of charges, right to counsel, rights of confrontation and cross-examination, and privilege against self-incrimination); In re Winship, 397 U.S. 358, 368, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970) (applying proof beyond a reasonable doubt standard to juvenile courts). But see McKeiver v. Pennsylvania, 403 U.S. 528, 545-51, 91 S.Ct. 1976, 29 *1238L.Ed.2d 647 (1971) (refusing to extend the constitutional right to a trial by jury to offenders tried in juvenile court).
¶ 32 Accordingly, under rule 25, before the juvenile court is able to accept an admission of guilt, the court must find that the juvenile’s admission is “voluntarily made,” the juvenile has been “advised of’ and “knowingly waived” certain important constitutional rights, the juvenile has been “advised of the consequences which may be imposed,” and “there is a factual basis” behind the juvenile’s admission.2 Utah R. Juv. P. 25(c). To date, however, our appellate courts have not specifically addressed what a juvenile court must do to comply with rule 25, nor have they articulated to what degree it must be established, when the juvenile later seeks to withdraw an admission on this basis, that a juvenile’s waiver of rights and entry of an admission were knowing and voluntary.3 Yet, given that the content of rule 25 is strikingly similar to that of rule 25’s counterpart regarding the entry of pleas in the adult criminal system—rule 11 of the Utah Rules of Criminal Procedure—I agree that the case law articulating the standards for complying with rule 11 is instructive. Rule 11 case law is surely not, however, dispositive of what should likewise be required for juvenile courts to comply with rule 25 when dealing with underage offenders.
¶ 33 Much like the safeguards contained in rule 25, “the substantive goal of rule 11 is to ensure that defendants know of their rights and thereby understand the basic consequences of their decision to plead guilty.” State v. Visser, 2000 UT 88, ¶ 11, 22 P.3d 1242. See Utah R.Crim. P. 11(e). Thus, the Utah Supreme Court has “placed the burden of complying with rule 11(e) on the district courts, requiring them to ‘personally establish that the defendant’s guilty plea is truly knowing and voluntary and establish on the record that the defendant knowingly waived his or her constitutional rights.’” State v. Corwell, 2005 UT 28, ¶ 11, 114 P.3d 569 (quoting Visser, 2000 UT 88 at ¶ 11, 22 P.3d 1242). This burden imposed on the adult courts is “a duty of ‘strict’ compliance” with rule 11. Visser, 2000 UT 88 at ¶ 11, 22 P.3d 1242. Because juvenile courts already have the burden under rule 25 of assuring a juvenile’s admission is voluntary and that constitutional rights are knowingly waived, see Utah R. Júv. P. 25(c), applying the framework of the strict compliance standard in evaluating compliance with rule 25 is entirely appropriate.
¶ 34 Nevertheless, in imposing this duty of strict compliance on juvenile courts, it must be recognized, as is true in the district court, “that the substantive goal of rule [25] ... *1239should not be overshadowed or undermined by formalistic ritual.” Visser, 2000 UT 88 at ¶ 11, 22 P.3d 1242. Thus, “[a]lthough the phrase might suggest otherwise, strict compliance with rule [25] does not require that a [Juvenile] court follow a ‘particular script’ or any other ‘specific method of communicating the rights enumerated by rule [25].”’ Cornell, 2005 UT 28 at ¶ 12, 114 P.3d 569 (quoting Visser, 2000 UT 88 at ¶ 13, 22 P.3d 1242). Instead, “ ‘strict compliance can be accomplished by multiple means so long as no requirement of the rule is omitted and so long as the record reflects that the requirement has been fulfilled.’ ” Id. (citation omitted).
¶ 35 Ultimately then, as in the adult courts, “the test of whether a [juvenile] court strictly complies with rule [25] is not whether the court recites the phrases found in that rule[,] ... [but] whether the record adequately supports the [Juvenile] court’s conclusion that the [Juvenile] had a conceptual understanding of each of the elements of rule [25].” Id. at ¶ 18. In other words, whether the court strictly complied with rule 25 and “whether a [juvenile] was provided with a sufficient understanding of rule [25] rights” will “ ‘necessarily turn[ ] on the facts of each case.’ ” Id. at ¶ 12 (citation omitted).
¶ 36 As this case illustrates, however, the guidance that Rule 11 case law provides has its limits. If I were to analyze the facts of this case and the plea colloquy under ease law articulating what is factually sufficient to show strict compliance with rule 11 in the district courts, I would likely agree with my colleagues that the juvenile court strictly complied with rule 25 and, therefore, that K.M. knowingly and voluntarily entered her admission. Indeed, on the face of the record, K.M.’s admission appears to be voluntary. For the most part, her attorney and the juvenile court asked the right questions to establish on the record that K.M. understood the consequences of her admission and, in response, K.M. gave all of the right yes or no answers. In fact, there is little in the record, aside from K.M.’s age and lack of sophistication, to indicate that anything occurred during the actual plea colloquy that would have put the court on notice that K.M. did not understand what was taking place.
¶ 37 What emerged during K.M.’s later testimony, however, gives me considerable pause about the adequacy of this particular plea colloquy.4 When K.M. was finally asked to give more than simple yes or no answers to questions about the important constitutional rights she was waiving, K.M. proved quite inept at formulating even partially correct responses. For example, K.M. offered absurd answers to explain what the “right against self-incrimination,” the “right to remain silent,” and “proven beyond a reasonable doubt” meant, defining those terms as, respectively, “I don’t know that I could take back the plea I guess,” “I thought I could never talk again,” and “for a trial to come.” Each answer is so far off the mark as to belie the notion that those rights were ever knowingly waived or that K.M. even understood any of the other questions to which she gave yes or no answers.5
*1240¶38 My skepticism as to whether K.M.’s admission was knowing and voluntary is heightened by the fact that K.M. had little prior experience with law enforcement or the juvenile court system—inexperience that was evident to and acknowledged by the court— which is compounded by the fact that she was only sixteen years old at the time of the hearing. On top of that, K.M. was understandably quite emotional throughout the proceedings, facing the pressure of severe criminal charges and trying to abide by the advice she was receiving from her parents, religious leaders, and attorneys about everything that was taking place. She admittedly was also trying to save face and not “sound stupid” when she gave what she thought were the right yes or no answers to the questions put to her. Moreover, K.M. has learning disabilities, necessitating special attention and resource classes at school.
¶39 In denying the motion to withdraw, the juvenile court openly acknowledged some of KM.’s limitations. It stated:
[K.M.] is a 16 year old, almost 17 year old young lady who, this is the first time before juvenile court. She doesn’t have a lot of experience with law enforcement. She doesn’t have a lot of experience in the courtroom. That’s clear every time she’s come into this courtroom and it’s clear today.
The court further observed that K.M. obviously did not understand “a lot of legal terminology.” But the court reasoned that “[n]ot many people do.” Thus, the court recognized K.M.’s youth and inexperience and the fact that K.M. did not understand all of the legal terminology describing important constitutional rights she was waiving by entering her admission. The court also recognized the propriety of a kid-tailored explanation when it noted that “in juvenile court we don’t always use all of the terminology the same as in the adult system[,][a]nd we make sure that kids understand what is going on.” The juvenile court nevertheless found that K.M. “knowingly and voluntarily entered into an admission.” In sum, the juvenile court was persuaded by its review of the plea colloquy record that rule 26 had been satisfied when the admission was entered. My colleagues agree.6 I am not so persuaded.
¶ 40 On the contrary, the facts of this case suggest that in order to ensure strict compliance with rule 26, the juvenile court must consider some specific additional circumstances to account for the unique characteristics of the juvenile court system, the minors who appear before it, and the effect the *1241combination of the two have on the “voluntary and knowing” aspect of admissions entered in juvenile court. Thus, what is factually sufficient in an adult criminal court to show that a defendant had a sufficient understanding of constitutional rights and of the consequence of a guilty plea is not necessarily sufficient in the juvenile court context.
¶ 41 Although I do not purport to set forth an exhaustive list of circumstances to consider as part of the totality surrounding such an admission, this case raises the relevance of at least five circumstances a juvenile court must take into account when determining whether an admission entered by a juvenile is knowing and voluntary: (1) the age of the juvenile, (2) the relative intelligence of the juvenile, (3) the juvenile’s experience with law enforcement or the legal system, (4) the juvenile’s emotional state at the time of the admission, and (5) the outside pressure of parents, counselors, attorneys, etc., on the juvenile’s decision. Moreover, the key to demonstrating a juvenile’s actual understanding of the important rights being reviewed during the plea colloquy will be reliance on open-ended, rather than yes or no, questions.
¶ 42 The propriety of requiring consideration of such circumstances to determine whether juvenile admissions are knowingly and voluntarily entered under rule 25 is buttressed by the fact that similar circumstances are considered in other contexts involving a juvenile’s waiver of constitutional rights. For example, in the context of a minor’s waiver of the right to counsel, “[tjhough not dispositive, a minor’s age is an important factor” under the Utah Rules of Juvenile Procedure. State v. Bybee, 2000 UT 43, ¶ 20, 1 P.3d 1087. See Utah R. Juv. P. 26(e) (stating the presumption, however surprising, that minors fourteen years old and older are “capable of intelligently comprehending and waiving the minor’s right to counsel”). In the similar context of a juvenile’s waiver of Miranda rights, “some of the relevant circumstances” to consider when determining whether they were validly waived “ ‘depend[ ] not on [her] age alone but on a combination of that factor with such other circumstances as [her] intelligence, education, experience, and ability to comprehend the meaning and effect of [her] statement.’ ” Bybee, 2000 UT 43 at ¶ 17, 1 P.3d 1087 (citations omitted).
¶ 43 Consequently, without a satisfactory showing that such circumstances do not impact the voluntariness of a juvenile’s plea, we should more critically approach the question of whether an admission of guilt sought to be withdrawn by a juvenile prior to sentencing was indeed knowing and voluntary.7 Thus, the State should have its work cut out for it in trying to convince this court that the strict compliance standard was met and that the admission was knowing and voluntary. As a practical matter, then, juvenile courts should more liberally grant motions to withdraw admissions when they are promptly made, prior to sentencing, and there is a plausible explanation offered as to why the juvenile may well not have understood his or her basic rights and, therefore, did not understand the fundamental consequences of the decision to admit to the allegations.
¶ 44 I must conclude that, in spite of the juvenile court’s effort to conduct a meaningful colloquy that would satisfy and strictly comply with the constitutional requirements of rule 25, the colloquy was insufficient to establish K.M.’s knowing and voluntary waiver of important rights and her voluntary admission to the allegation of child abuse homicide. As a result, I would reverse and remand with instructions to grant K.M.’s mo*1242tion to withdraw her admission and, for better or worse, permit her case to proceed to trial.

. This question, indeed, may fairly be posed: If a juvenile is too young to enter into a legally binding contract to purchase a set of tires, how can that same juvenile validly waive constitutional rights and enter into a legally binding plea agreement?


. While K.M. also asserts that the factual basis for the admission was lacking, I am convinced that the factual basis behind the admission was adequately established by the autopsy of the baby, K.M.’s statement to the court regarding the birth of the baby, and K.M.'s own attorney’s concession that “there's no dispute about whether the baby was bora alive[,][t]he puzzlement comes from what caused the baby to die.”


. While the State suggests that the laws governing our juvenile courts are silent about a minor’s ability to withdraw an admission, it goes without saying that such a withdrawal is nonetheless allowed. It is true that no Utah rule, statute, or judicial opinion expressly gives juveniles the right to withdraw admissions. Yet, while our juvenile court system is a creature of statute and most of the rights extended to juveniles in that context only exist to the extent they have been created by our Legislature, the constitutional nature of the rights a juvenile waives by entering an admission nonetheless dictates that the opportunity for withdrawal of an admission is available—even required—in certain situations. Indeed, because the entry of an admission operates to waive "several federal constitutional rights, ... if a [juvenile’s admission] is not ... voluntary and knowing, it has been obtained in violation of due process and is therefore void.” Boykin v. Alabama, 395 U.S. 238, 243 n. 5, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) (internal quotations and citation omitted). It logically follows that if an admission is not knowingly or voluntarily entered, or if a juvenile court does not abide by rule 25’s commands, the infirm admission is naturally remedied by its withdrawal. Thus, as in the adult criminal context, if a juvenile did not have full knowledge and understanding of the consequences of her admission, it is an abuse of discretion to deny her motion to withdraw the admission. See State v. Vasilacopulos, 756 P.2d 92, 95 (Utah Ct.App.), cert. denied, 765 P.2d 1278 (Utah 1988). And even without considering constitutional guaranties, rule 25 itself implies that withdrawal is a possibility. See Utah R. Juv. P. 25(c) (stating that the juvenile court "may not accept [an admission] until the court has found,” among other things, the voluntariness of the plea and the knowing waiver of constitutional rights).


. It is not at all unusual to have a plea appear to be perfectly in order at the time of the plea, only later to have it established at a hearing on a motion to withdraw the plea that the plea was not knowing and voluntary. For example, a hardened alcoholic might very well appear completely normal at the time he enters a plea—a talent developed through years of heavy drinking—when, in fact, he is drunk out of his gourd. He gives all the correct answers to questions designed to establish that his plea is knowing and voluntary. He even answers in the negative when asked if he is currently under the influence of drugs or alcohol. Yet, a court would certainly allow such a defendant to withdraw his plea if he subsequently establishes, in a moment of sobriety, that he had, in fact, imbibed an entire bottle of Jack Daniel’s Tennessee Whiskey for breakfast before appearing in court and entering his plea. The same is true of someone later shown to have been in the throes of certain kinds of mental illness or to have been acting under duress at the time of the plea.


. In fact, K.M. proved just how easy it is for juveniles to fly under a juvenile court's radar when all they are required to say to "knowingly” waive constitutional rights is "yes” or "no.” The leading yes or no questions put to K.M. did nothing to establish that she actually understood anything about her constitutional rights. Instead, the questions only guided K.M. to the correct affirmative or negative responses—or at least to the responses she sensed her attorney and the court wanted to hear.
For example, in a couple of instances K.M.'s attorney explained rights to K.M. and then virtu*1240ally suggested the answer to K.M., saying things like, “you understand that as well; correct?” or “you're going to give up certain important rights. Right?” The court followed its explanation of rights with the question, "Do you understand that?” While not as leading, the court’s inquiry still provided little or no opportunity for K.M. to demonstrate that she actually understood, especially since she felt she needed to answer in a way that would please the court and not make her "sound stupid.”
Had her attorney or the court asked K.M. more open-ended questions like, "What does the right to remain silent mean, in your own words?" or "What does proof beyond a reasonable doubt mean?”—as occurred at the later hearing on her motion to withdraw the admission—the court would have quickly noticed that K.M. was essentially clueless and that a more thorough explanation and exchange was necessary. Thus, while I have stated above that juvenile courts do not have to "follow a ‘particular script' or any other 'specific method of communicating the rights enumerated by rule [25],' " State, v. Conwell, 2005 UT 28, ¶ 12, 114 P.3d 569 (quoting State v. Visser, 2000 UT 88, ¶ 13, 22 P.3d 1242), from a practical standpoint, a specially tailored means of communicating to juveniles the important rights they have, assuring they understand them, and verifying that they knowingly waive them is obviously in order.


. I hasten to add that the result my colleagues reach is no doubt "best” for K.M. Although I conclude that K.M. is legally entitled to withdraw her admission, I am perplexed by her decision to try to do so in light of the favorable disposition she received (state-supervised probation, 250 hours of community service, group counseling, a neuropsychological examination, and thirty days in secure confinement, which was stayed) and also considering the more serious charge she faced prior to reaching a plea agreement with the State. It is no small matter that if K.M.'s motion to withdraw her plea were granted, the State could revive the more severe charge of murder, a first-degree felony if committed by an adult. Indeed, K.M.'s counsel at oral argument on appeal, when questioned about the wisdom of this course of action, conceded that it was unwise and he had so informed his client, but he advised the court that he was, of course, ethically bound to follow his client's wishes and instructions.


. Unlike with motions to withdraw made after sentencing, which are typically prompted by "buyer's remorse” about the sentence rather than heartfelt concern about the voluntariness of one’s plea in the abstract, there is little downside to granting a motion to withdraw that is promptly made. Contrary to the suggestion in footnote 8 of the main opinion, I readily recognize that juvenile courts should more skeptically approach a motion to withdraw an admission when dissatisfaction with a given disposition is a likely motivation behind the motion. This case, however, bears no1 sign of being motivated by even a slight case of buyer's remorse because of the juvenile court's gentle-handed disposition of the matter. K.M. received a very favorable disposition of her case, especially in light of the charges she was facing. See supra note 6. Indeed, this case presents almost the opposite of a buyer's remorse situation. In fact, K.M. does not seem upset in the least about her ''punishment” and, if anything, is more upset, in hindsight, that she admitted to such a grave misdeed.